Mr. Justice Worthington delivered the opinion of the court. That the award was in the first instance a lien is not disputed. It is claimed, however, that the widow having failed to enforce this lien for nearly ten years, that it has been lost by her laches. While there is no statute of limitations directly applicable to this class of cases, still the courts of this State have, by analogy, adopted the period of seven years as the time within which proceedings for the enforcement of the "lien must be commenced, after the grant of letters of administration, unless the delay is satisfactorily explained. In McKean v. Vick, 108 Ill. 373, it is said : “ ft may be regarded the settled doctrine of this court, that when it is not satisfactorily explained, delay for seven years after the grant of letters of administration in presenting a petition of this character, is such laches as will bar any relief under it.” Other cases to the same effect might be cited. In the case at bar, there is not only no satisfactory reason given for the delay of nine years, but there is the testimony of two witnesses to the effect that the widow in her lifetime said that all she wanted was her living out of the place, and the taxes paid. By the will of her husband she enjoyed all his property, personal and real, during her life. This seems to have been all that she desired and may explain her failure to seek the collection of her unpaid award. We find no satisfactory reason for holding that the seven years rule should not be applied in this case. The finding and judgment of the Circuit Court is therefore reversed and the case remanded for further proceedings not inconsistent with this decision.